Citation Nr: 0503071	
Decision Date: 02/08/05    Archive Date: 02/22/05

DOCKET NO.  02-00 966A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUE

Whether the veteran is eligible for educational assistance 
benefits under Chapter 30, Title 38, United States Code.


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

Van Stewart, Associate Counsel




INTRODUCTION

The veteran had active military service from August 1976 to 
April 1987, and from September 1989 to September 1999.  The 
veteran also served as a member of a reserve component from 
May 1987 to January 1989. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a January 2000 rating action by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Buffalo, New York.


FINDING OF FACT

The veteran served on active duty from August 2, 1976, to 
April 7, 1987; from September 1, 1989 to September 30, 1999; 
and served in the reserves continuously from May 28, 1987 to 
January 20, 1989. 


CONCLUSION OF LAW

The criteria for eligibility to educational assistance 
benefits under Chapter 30, Title 38, have not been met.  
38 U.S.C.A. § 3011, 3012 (West 2002); 38 C.F.R. § 21.7044 
(2003). 


REASONS AND BASES FOR FINDING AND CONCLUSION

The essential facts in this case, the veteran's dates of 
active duty and reserve service, are undisputed.  At an 
October 2004 hearing before the undersigned Veterans Law 
Judge, the veteran conceded that his service did not meet the 
requirements of the law for entitlement under Chapter 30, 
Title 38 of the United States Code.  



The record indicates the veteran was eligible for Vietnam era 
educational assistance benefits under Chapter 34, Title 38.  
Chapter 34 was superceded by Chapter 30, the Montgomery GI 
Bill.  Under Chapter 30, persons with eligibility under 
Chapter 34 may establish eligibility for educational 
assistance by meeting active duty service requirements, or by 
meeting a combination of active duty and reserve service 
requirements.

Chapter 30 of Title 38 is implemented by VA regulations found 
at 38 C.F.R. § 21.7044.  Section 21.7044 provides, in 
pertinent part, that, in order to establish Chapter 30 
eligibility based solely on active duty service, a Chapter 34 
eligible veteran must:  (1) have been on active duty any time 
during the period beginning on October 19, 1984, and ending 
on July 1, 1985, and continued on active duty without a break 
in service; (2) after June 30, 1985, serve at least three 
years continuous active duty in the Armed Forces (with 
exceptions for involuntary or medical discharges which are 
not pertinent here); and (3) on completion of the required 
active service, either continued on active duty, was 
discharged or retired under honorable conditions, or released 
from active duty for further service in the reserves.  38 
C.F.R. § 21.7044(a).  

The veteran was on active duty during the period beginning 
October 19, 1984, and ending July 1, 1985, but he did not 
continue on active duty for the required three years.  Since 
he was on active duty on October 19, 1984, his unbroken 
active duty service would have to have continued to at least 
October 18, 1987 in order to meet the requirement for serving 
at least three years continuous active duty.  However, the 
record shows the veteran left active service on April 7, 
1987, more than six months shy of the three-year requirement.  
Thus, the veteran is not eligible for conversion from Chapter 
34 to Chapter 30 eligibility based on active duty service 
alone.

As noted above, eligibility may also be established based on 
a combination of active duty and reserve service.  In that 
regard, § 21.7044 provides, in pertinent part, that, 


in order to establish Chapter 30 eligibility based on a 
combination of active duty and reserve service, a Chapter 34 
eligible veteran must:  (1) have been on active duty on 
October 19, 1984, and have served without a break in service 
from October 19, 1984 through June 30, 1985; (2) after June 
30, 1985, have served at least two additional years of 
continuous honorable active duty; and (3) after completion of 
the required active service, have served at least four 
continuous years service in the Selected Reserve.  38 C.F.R. 
§ 21.7044(b).

The veteran was on active duty on October 19, 1984, and he 
served without a break in service from October 19, 1984, 
through June 30, 1985.  However, the veteran left active 
service on April 7, 1987, nearly two months short of the 
required two years of continuous active duty after June 30, 
1985.  Further, the veteran served in the reserves from May 
28, 1987 to January 20, 1989, or about one year and seven 
months, well shy of the required four years.  Thus, the 
veteran is not eligible for conversion from Chapter 34 to 
Chapter 30 eligibility based on a combination of active duty 
and reserve service.

In sum, the criteria for eligibility to educational 
assistance benefits under Chapter 30 have not been met.  
38 U.S.C.A. § 3011, 3012; 38 C.F.R. § 21.7044.  The Court has 
held that in a case where the law is dispositive, the claim 
should be denied when there is lack of entitlement.  Sabonis 
v. Brown, 6 Vet. App. 426, 430 (1994).  

On November 9, 2000 the Veterans Claims Assistance Act of 
2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000) 
(codified as amended at 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126 (West 2002)) was signed into law, 
changing the standard for processing veterans' claims.  
Nevertheless, in cases such as the instant one, where the law 
as mandated by statute, and not the evidence, is dispositive, 
the VCAA is not applicable.  See Mason v. Principi, 16 Vet. 
App. 129, 132 (2002); cf. Wensch v. Principi, 15 Vet. App. 
362, 367-68 (2001) (when no reasonable possibility exists 
that any further assistance would aid the appellant in 
substantiating his claim, the VCAA's duty to notify and duty 
to assist provisions are not applicable).  


ORDER

Eligibility for educational assistance benefits under Chapter 
30, Title 38, United States Code, is denied.



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


